Citation Nr: 0921357	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-38 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, to include whether service connection 
can be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus, to include whether service connection can be 
granted.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  In January 2003, the RO denied service connection for 
bilateral hearing loss and tinnitus.  The Veteran did not 
appeal.  

2.  Evidence relevant to the claims for service connection 
for bilateral hearing loss and tinnitus received since the 
January 2003 rating decision, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claims; it is not 
cumulative or redundant of the evidence previously considered 
and it raises a reasonable possibility of substantiating the 
claims.

3.  Bilateral hearing loss pre-existed service, was noted at 
the time of entry into service and was not aggravated during 
service.  

4.  Tinnitus was not noted during service or for many years 
after separation from service, and it is not related to the 
Veteran's period of service.

5.  The preponderance of the medical evidence does not link 
the Veteran's current hepatitis C with his period of service.


CONCLUSIONS OF LAW

1.  The January 2003 RO decision is final.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence relevant to the claims for service 
connection for bilateral hearing loss and tinnitus received 
since the RO's final decision is new and material; thus, the 
claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2008).

4.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008). 

5.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

With respect to claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The RO provided such 
notice to the Veteran in a letter dated in January 2006.    

With regard to the claim for service connection for hepatitis 
C, the RO provided the Veteran pre-adjudication notice by 
letters dated in October 2005 and January 2006.  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the Veteran's 
claims, such error was harmless given that service connection 
is being denied, and hence no rating or effective date will 
be assigned with respect to these claimed conditions.  
Dingess, 19 Vet. App. at 473.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran.  VA has obtained 
service treatment records, VA outpatient treatment records, 
and provided the Veteran multiple VA examinations.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.  

New and Material Evidence to Reopen Claims

This appeal arises out of the Veteran's claim that his 
bilateral hearing loss and tinnitus are related to his 
service.  Specifically, the Veteran contends that while 
serving in Vietnam, he was exposed to loud artillery noise.  


The Veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus.  The Board observes that 
a rating decision denying service connection was issued in 
January 2003.  At that time, the evidence of record did not 
show that the Veteran had a current hearing loss or tinnitus 
disability, and the Veteran had failed to report for a VA 
examination that would have assessed his current hearing loss 
and tinnitus.  The Veteran did not file an appeal and the 
decision became final.  See 38 U.S.C.A. § 7105.  In March 
2005, he requested that his claim be reopened, such request 
was denied by the RO in an April 2006 rating decision that is 
the subject of the present appeal.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claims, and if so, whether service 
connection may be granted.  

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.R.F. § 3.156.  With respect to new and material evidence 
claims, "new" evidence is defined as evidence not previously 
submitted to agency decision-makers, and "material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened, and VA may 
then evaluate the merits of the claim on the basis of all 
evidence of record. 

Upon review of the record, the Board finds that the evidence 
received since the January 2003 rating decision is new and 
material.  Specifically, VA examination reports dated in 
March 2006 and November 2008.  These reports include 
diagnoses of current disabilities, which were not of record 
at the time of the January 2003 rating decision and raise a 
reasonable possibility of substantiating the claims.  
Therefore, the claims are reopened.  38 U.S.C.A. § 5108.

Service Connection Law and Regulations 

The Board will address the issues of entitlement to service 
connection for hearing loss and tinnitus on the merits.  The 
Veteran and his representative have been provided the 
pertinent laws and regulations regarding service connection 
and have been given the opportunity to review the evidence of 
record and submit arguments in support of his claims.  Those 
arguments have focused on the issue of service connection.  
Thus, the Veteran is not prejudiced by the Board's also 
addressing the merits.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).


In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Hearing Loss

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.  Moreover, it is noted 
that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  Regulation 38 C.F.R. § 3.385 does not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who 
seeks to establish service connection for a current hearing 
disability must show, as is required in a claim for service 
connection for any disability, that a current disability is 
the result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A.  § 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 
Vet. App. at 159-60.  The threshold for normal hearing is 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Id. 

38 C.F.R. § 3.304(b) provides that the Veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry and the presumption of soundness arises.  The burden 
then shifts to VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's disability 
was both preexisting and not aggravated by service.  Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) (emphasis added).  

If a preexisting disability is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for 
that disability, but the Veteran may bring a claim for 
aggravation of that disability.  In that case, section 1153 
applies and the burden falls on the Veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).   

For the presumption of aggravation, 38 U.S.C.A. § 1153 
provides that a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  Thus, "a 
lasting worsening of the condition" - that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently is required.  Routen v. Brown, 10 Vet. 
App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996).

In this case, review of the service treatment records shows 
that on the induction examination prior to service entry, the 
veteran was noted to have right ear high frequency hearing 
loss of 25 decibels at 4000Hz and left ear hearing loss of 35 
decibels at 3000 Hz.  The examiner assigned a numerical 
designation of 2 under "H" for hearing on the Veteran's 
physical profile.  Then, as now, the number 1 indicated that 
an individual possessed a high level of medical fitness and, 
consequently, was medically fit for any military assignment.  
Odiorne v. Principi, 3 Vet. App. 456 (1992).  While the 
findings do not meet the criteria for defective hearing by VA 
standards, defective hearing was noted at service entrance.  
Hensley, 5 Vet. App. at 155.  The presumption of soundness 
does not attach.  Gardner v. Nicholson, 20 Vet. App. 452 
(2006).  Therefore, the focus of this matter is whether 
preexisting bilateral hearing loss was aggravated during the 
veteran's period of service.

The lack of aggravation may be shown by establishing that 
there was no increase in disability during service or that 
any increase in disability was due to the natural progress of 
the pre- existing condition.  38 C.F.R. § 3.306.

As noted above, the Veteran's service induction examination 
noted right ear high frequency hearing loss of 25 decibels at 
4000Hz and left ear hearing loss of 35 decibels at 3000 Hz.  
He was placed on a physical profile for his hearing loss.


The service treatment records do not contain any other 
references to hearing complaints or treatments.  The service 
separation examination in November 1970 showed the following 
audiogram results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
20
LEFT
20
20
15
20
20

VA audiometry in March 2006 showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
45
60
70
LEFT
50
50
70
75
85

Speech recognition scores were 88 percent in the right ear 
and 84 percent in the left ear.  The Veteran reported that he 
was exposed to noise from howitzers during his service in 
Vietnam.  The Veteran stated that he was aware of hearing 
loss "twenty years ago," but did not recall hearing loss in 
service.  The Veteran reported post-service work in a noisy 
mill and that he used hearing protection only a quarter of 
the time.  The examiner noted that the Veteran's speech 
reception thresholds were better than his pure-tone averages.  
It was believed that his hearing thresholds were better than 
the audiogram indicated.  The examiner stated that there was 
evidence that the Veteran "was not being truthful about his 
hearing sensitivity."  The Veteran claimed a moderate to 
severe hearing loss in both ears, while the speech 
recognition thresholds suggested a mild hearing loss in at 
least a portion of the speech frequencies in both ears.  The 
examiner stated that the Veteran entered service with a mild 
preexisting hearing loss and there was no evidence that his 
hearing was aggravated or made worse by acoustic trauma in 
the service.  "Whatever hearing loss may be present appeared 
to have occurred after leaving the service."  An October 
2008 addendum report affirmed that conclusion.

In November 2008, a VA ear nose and throat specialist 
reviewed the record, examined the Veteran, and provided an 
opinion with respect to the Veteran's hearing loss.  This 
physician noted that the pre-induction examination did show 
bilateral hearing loss, but that the separation examination 
in November 1970 showed no indication of hearing loss or ear 
disease.  The Veteran noted that he had worked in sawmills 
for seven or eight years following separation from service 
and did heavy construction work for 20 years.  The physician 
stated that:

It is also understandable that he was 
exposed to significant noise while in the 
service and this may be enough to produce 
additional hearing loss and tinnitus.  
However, his discharge physical examination 
in November 1970 does not indicate any 
hearing loss that can be substantiated, that 
is worse than what his induction physical 
examination showed.  Also, the patient does 
not relate his history of tinnitus until 
some 10 years ago, which is long after his 
discharge from the service.  Based upon the 
above, I think it is mere speculation that 
his tinnitus and hearing loss are related to 
noise exposure while in the service.

The Veteran's pre-existing bilateral hearing loss was noted 
at enlistment.  While the record shows that the Veteran 
served with an artillery unit during his service in Vietnam 
and was exposed to acoustic trauma, on the basis of all the 
evidence of record pertaining to the manifestations of the 
Veteran's hearing loss prior to, during, and subsequent to 
service, the Board concludes that the evidence of record does 
not show that the underlying disorder increased in severity 
during active service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306.  
The presumption of aggravation applies only if there is an 
increase in severity during service.  Falzone v. Brown, 8 
Vet. App. 398 (1995).  Under these circumstances, the 
presumption of aggravation is not for application.  See 
Beverly v. Brown, 9 Vet. App. 402 (1996). 

The only remaining evidence that the Veteran's hearing loss 
was aggravated by active service consists of his own 
statements.  Since the determinative issue in this case 
involves medical causation, competent medical nexus evidence 
is required.  While a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


In sum, the Board finds that bilateral hearing loss existed 
prior to service but a preponderance of the evidence is 
against finding that it was aggravated by service.  When the 
preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Tinnitus 

The service treatment records do not show any findings 
related to tinnitus during service.  On VA examination in 
March 2006, the Veteran reported that his tinnitus occurred 
after leaving Vietnam.  The examiner concluded that the 
Veteran's tinnitus was not caused by or the result of 
acoustic trauma in the service.  An October 2008 addendum 
report stated that if the Veteran has tinnitus at this time, 
it was not caused by or the result of his military service, 
but would have been caused by or the result of other factors 
since being discharged.  "Probable causes would be his 
employment in mills and in his work as a carpenter."

In November 2008, a VA ear nose and throat specialist 
reviewed the record, examined the Veteran, and provided an 
opinion.  This physician noted that the pre-induction 
examination did show bilateral hearing loss, but that the 
separation examination in November 1970 showed no indication 
of hearing loss or ear disease.  The Veteran noted that he 
had worked in sawmills for seven or eight years following 
separation from service and did heavy construction work for 
20 years.  He dated the onset of ringing in the ears to 10 
years ago.  The physician stated that:

It is also understandable that he was 
exposed to significant noise while in the 
service and this may be enough to produce 
additional hearing loss and tinnitus.  
However, his discharge physical examination 
in November 1970 does not indicate any 
hearing loss that can be substantiated, that 
is worse than what his induction physical 
examination showed.  Also, the patient does 
not relate his history of tinnitus until 
some 10 years ago, which is long after his 
discharge from the service.  Based upon the 
above, I think it is mere speculation that 
his tinnitus and hearing loss are related to 
noise exposure while in the service.

The first objective medical evidence of record indicating 
tinnitus was noted in the aforementioned VA examination, more 
than 30 years after discharge from service.  The long time 
lapse between service and any documented evidence of 
treatment can be considered, along with other factors, as 
evidence of whether an injury or disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Board notes, that during the November 2008 VA 
examination, the Veteran reported onset of tinnitus 10 years 
ago.  Upon review of the Veteran's claims file, the examiner 
noted that there is no evidence of complaints, treatment, or 
a diagnosis of tinnitus during service.  Moreover, the 
examiners of record have attributed the Veteran's tinnitus to 
post service noise exposure rather than inservice acoustic 
trauma.  In light of the aforementioned, the Board concludes 
that service connection for tinnitus must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 51.  

Hepatitis C

The Veteran's service medical records do not contain any 
complaints or findings related to hepatitis C.  Hepatitis C 
was diagnosed in January 2005.

On VA examination conducted in March 2006, the Veteran 
reported that he had a history of multiple sexual partners, 
no piercings or tattoos, and no history of intravenous drug 
use.  He reported exposure to blood on battlefields in 
Vietnam.  The examiner stated that since the Veteran's only 
risk factor for hepatitis C was having multiple sexual 
partners and combat related blood exposure, that "it is as 
likely as not that the virus was transmitted via the combat 
related blood exposure."

On VA examination in July 2007, the examiner extensively 
reviewed the claims folder, including the Veteran's 
psychiatric treatment records, and noted that while the 
Veteran currently denied IV drug use, the Veteran had 
previously reported the following:  heroin use in Vietnam on 
a March 1999 record; heroin use on a September 1999 record; 
in May 2005 he had admitted to heroin and IV drug use in the 
1970s; and in January 2005, he reported IV drug use years 
ago, "shared needles most likely he thinks."  The examiner 
stated that IV drug use is nearly always the most likely 
route of transmission for hepatitis C.  She also stated that 
based on the Veteran's record, including his award of the 
Purple Heart, that it was very likely he was exposed to other 
people's blood and bodily fluids during battles in Vietnam.  
She also noted that sexual contact might be a risky behavior 
but that it still has not been proven to transmit the 
disease.  She stated that from her review of the Veteran's 
statements in the record, that it seemed certain that he had 
IV drug use in Vietnam, and that physical examination showed 
visible scarring on his arm consistent with "track marks."   
The examiner concluded that it was at least as likely as not 
that the Veteran's IV drug use in the service is the cause of 
his hepatitis C infection.

Given the evidence of record, the Board finds that service 
connection for hepatitis C is not warranted.  While the March 
2006 VA examiner opined that the Veteran contracted hepatitis 
C during his military service, it appears that the opinion 
was based on the Veteran's reported history of no IV drug use 
which is contradicted by his multiple prior statements of 
record.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(medical opinion premised on unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described).  

The Board finds the July 2007 VA medical opinion to have the 
most evidentiary weight.  The July 2007 VA examiner reviewed 
the Veteran's service treatment records as well as current VA 
and private medical records and discussed all relevant 
evidence regarding the Veteran's past statements to examiners 
about his past drug use.  The examiner provided reasons and 
bases for her conclusion and pointed to evidence which 
supported the conclusion.  Specifically, the July 2007 VA 
examiner noted that the Veteran's current denial of IV drug 
use in the past was not consistent with the statements made 
on multiple occasions in the past when the Veteran was not 
seeking service connection for hepatitis C.  The examiner 
also noted that IV drug use is nearly always the most likely 
route of transmission for hepatitis C.  In assessing such 
evidence, whether a medical professional provides a basis for 
his or her medical opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998.  

The Veteran's claim for service connection includes the 
assertion that his hepatitis C is related to service, but his 
personal opinion as a lay person not trained in medicine does 
not provide competent evidence needed to establish a link 
between his hepatitis C and service.  Espiritu, 2 Vet. App. 
at 492.  Thus, without even addressing the Veteran's 
credibility in light of the discrepancies in his report of 
his drug use history, his personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.

In short, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for hepatitis C, and the appeal is denied.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the Veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.





	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened; 
the appeal is granted to this extent only.

New and material evidence having been received, the claim for 
service connection for tinnitus is reopened; the appeal is 
granted to this extent only. 

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hepatitis C is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


